Citation Nr: 1037425	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-36 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had military service from April 1971 to February 1973 
and from January 1978 to November 1978, including service in the 
Republic of Vietnam.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

The Veteran testified in October 2008 at a Travel Board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the claims 
file.

The Board remanded this case to the RO in January 2009 for 
additional evidentiary development.  The appeal has been returned 
to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has been diagnosed with PTSD by a VA psychologist and 
such diagnosis is due to a credible and corroborated stressor 
that is based on "fear of hostile military or terrorist 
activity."


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2009); Stressor Determinations for Post 
Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 
41,092 (July 14, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 
 
Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  Further, 38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders conform to 
the fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) and that if a diagnosis is not 
supported by the findings on the examination report, the rating 
agency shall return the report to the examiner to substantiate 
the diagnosis.

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Veteran in 
that case, who had a non-combat military occupational specialty 
(MOS), claimed that he was exposed to rocket attacks while 
stationed at Da Nang.  Records for the Veteran's unit 
corroborated the Veteran's assertion that enemy rocket attacks 
occurred during the time he was stationed at Da Nang, but did not 
document his personal participation. The U.S. Court of Appeals 
for Veterans Claims (Court) in that case determined that the 
Veteran's presence with his unit at the time the attacks occurred 
corroborated his statement that he experienced such attacks 
personally.  Citing Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court concluded that the Board erred in interpreting the 
corroboration requirement too narrowly by requiring the Veteran 
to corroborate his actual proximity to and participation in the 
rocket attacks on Da Nang.  Id. at 128- 29.

According to newly promulgated regulations, if a stressor claimed 
by a Veteran is related to the Veteran's "fear of hostile 
military or terrorist activity" and a VA or VA-contracted 
psychiatrist or psychologist confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor so long as there is not clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service.  Stressor Determinations for Post 
Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 
41,092 (July 14, 2010) (correcting the effective date of the rule 
published on July 13, 2010).  For purposes of this section, "fear 
and hostile military or terrorist activity" means that a "Veteran 
experienced, witnessed or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others....and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror."  75 Fed. Reg. at 39,852.   

Analysis

Initially, the Board notes that the Veteran has been 
diagnosed with PTSD.  VA treatment records from September 
2003 and December 2004 show diagnoses of PTSD.  In 
addition, a private physician in May 2008 and a VA 
psychologist examiner in June 2009 diagnosed the Veteran 
with PTSD. 

A May 2008 letter from a private physician, Dr. E.B., contains 
the following notation in part: 

[The Veteran] had PTSD with symptomatology referable to his 
military service time where he was in a combat area and 
exposed to enemy fire therefore the direct result of that 
military service time.

Upon examination in June 2009, the VA examiner noted that the 
Veteran suffers from tense moods, nightmares, intrusive thoughts, 
sleep disturbance and anxiety, with marginal insight and 
judgment.  The Veteran denied any post-military stressors and 
relayed a story of driving in a convoy in Vietnam in November or 
December 1971.  His truck was having difficulty and then it just 
stopped.  The others in the convoy did not realize it (as the 
Veteran's truck was at the end of the line) and the convoy left 
him begind.  The Veteran was sitting in his truck when he saw 
four Vietnamese men with rifles coming towards him.  The Veteran 
ran into the bush and covered himself over.  The Veteran stayed 
there for a few hours until he heard the sound of a vehicle 
coming down the road, which happened to be American.  He got out 
and ran to the road.  The Veteran also reported that he sometimes 
had to haul crashed helicopters that contained body parts and 
dried old blood.  The June 2009 examiner stated that the Veteran 
endorsed sufficient symptoms to meet the DSM-IV criteria for 
PTSD.  The examiner then opined that the Veteran had moderate and 
persistent symptoms of PTSD without remission and that the 
Veteran's stressors that caused his PTSD were as described 
previously in the examination report.  

Based on the foregoing, the Board finds that the Veteran has a 
current diagnosis of PTSD conforming to the DSM-IV criteria.  
Additionally, the above evidence demonstrates that his current 
PTSD symptoms are directly linked to the incident described by 
the Veteran in his written statements (specifically the July 2004 
statement), at his October 2008 hearing before the undersigned 
and during his June 2009 VA examination.  Therefore, the Board 
finds that there is a competent nexus opinion of record.  The 
remaining element of the Veteran's PTSD claim is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran submitted a specific stressor statement in July 2004, 
which stated, in pertinent part, that his vehicle broke down on 
convoy and that he had to hide from the enemy until rescued 
sometime from November to December 1971.  He further stated that 
he was in the 507th Engr. Dept. USARPAC-VN.  (See October 2005 
written statement).  The Veteran also submitted a written 
statement from B.W. who served with him and who attested to the 
fact that the Veteran's vehicle broke down and that he had to 
retrieve him.  The Veteran submitted another written statement 
from J.J., who stated that he recalled the Veteran's vehicle 
breaking down.  The U.S. Army and Joint Services Records Research 
Center (JSRRC) verified that B.W. was in the same unit with the 
Veteran during the pertinent time frame in July 2006.

The service treatment records do not reflect that the Veteran was 
in combat.  The Veteran's MOS was that of a Grader Operator.  
However, the Veteran's service personnel records indicate that he 
served in Vietnam during the pertinent time period.  In addition, 
the personnel records confirm that B.W. served with the Veteran 
in the same unit during the pertinent time period.  B.W. attested 
to the fact that the Veteran's vehicle broke down and that he had 
to retrieve him.  

In addition, the events described by the Veteran are consistent 
with a stressor based on "fear of hostile military activity" as 
defined above.  In the instant case, there is nothing in the 
record that tends to refute the Veteran's assertion that his 
vehicle broke down on convoy and that he had to hide from the 
enemy as they inspected the area.  The Board finds the Veteran's 
stressor statement, as well as the statement from B.W., credible 
particularly when combined with the personnel records for both 
men that show that that they were stationed together during the 
pertinent time period when the alleged incident occurred.  As 
there is no clear and convincing evidence to the contrary, the 
Board finds the Veteran's lay assertions regarding participating 
in an event that involved actual or threatened death or serious 
injury to be credible.  

Given the above, it is clear that the corrobative evidence 
regarding the Veteran's in-service stressor is at least in 
equipoise.  When there is approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, giving the Veteran 
the benefit of the doubt, the Veteran's claimed stressor is 
corroborated by the evidence of record.  

Since the Veteran's stressor is based on "fear of hostile 
military or terrorist activity," as defined by 38 C.F.R. § 
3.304(f)(3) (as amended), a critical element of this PTSD claim 
is whether he has been diagnosed with PTSD by a VA or VA 
contracted psychiatrist or psychologist based on the stressor.  
See 75 Fed. Reg. at 39,852.  

As noted above, the Veteran was evaluated by a VA psychologist in 
June 2009, who rendered a diagnosis of PTSD based on the 
stressors outlined above.  Based on the foregoing, the Board 
finds that the Veteran has a current diagnosis of PTSD from a VA 
psychologist.  Moreover, this diagnosis is the result of a 
stressor that is based on "fear of hostile military activity" as 
defined by the amended regulations and the stressor is consistent 
with the Veteran's circumstances, conditions, or hardships of his 
service.  38  C.F.R. § 3.304(f) (2009); 75 Fed. Reg. 39,843; 75 
Fed. Reg. 41,092.  

The Board finds that there is (1) a current diagnosis of PTSD, 
(2) medical evidence of a link between the current symptomatology 
and the claimed in-service stressor and (3) credible supporting 
evidence that at least one of the claimed in-service stressors 
actually occurred.  Accordingly, service connection for PTSD is 
granted.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
includes enhanced duties to notify and assist claimants for VA 
benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

In light of the favorable determination contained herein, further 
development with regard to VA's duties to notify and assist would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991).  




ORDER

Service connection for PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


